Case 1:17-cr-00686-LAK Document 343 Filed 10/16/19 Page 1 of 3

HANEY LAW GROUP, PLLC
3000 Town Center, Ste. 2570

Southfield, Michigan 48075
(248) 414-1470

 

October 16, 2019

The Honorable Lewis A. Kaplan
United States District Judge

500 Pearl Street, Courtroom 21B
New York, New York 10007-1312

Re: United States v Gatto, et al
Case Number: 1:17-cr-00686-LAK
Re: Christian Dawkins Proposed Travel Plans

Dear Judge Kaplan:

The following are the travel plans hereby stipulated to by the parties for my client, Christian
Dawkins, for which we respectfully seek an Order from the Court:

Thursday, October 17, 2019

Depart LAX at 12:07 pm (Delta Flight #758
Arrive ABIA at 5:11 pm

Residence: 615 W. 7" Street, Austin, Texas 78701
Reason: Work related

Saturday, October 19, 2019

Depart ABIA at 3:00 pm (Delta Flight #1854)
Arrive LAX at 4:18 pm

Reason: Returning home

Monday, October 21, 2019

Depart LAX at 12:50 pm (Delta Flight #468)

Arrive JFK at 9:26 pm

Hotel: Westin Times Square, 270 W. 43" Street, New York 10036
Reason: Work related
Case 1:17-cr-00686-LAK Document 343 Filed 10/16/19 Page 2 of 3

The Honorable Lewis A. Kaplan
United States District Judge
October 16, 2019

Page 2.

Wednesday, October 23, 2019

Depart JFK at 4:31 pm (Delta Flight #1169)

Arrive ATL at 7:05 pm

Hotel: Hilton, 255 Courtland St., NE, Atlanta, Georgia 30303
Reason: Work related

Sunday, October 27, 2019

Depart ATL at 12:30 pm (Delta Flight #1944)
Arrive LAX at 2:12 pm

Reason: Returning home

Friday, November 22, 2019

Depart LAX at 9:59 am (Delta Flight #2658)

Arrive Salt Lake, Utah at 12:52 pm

Depart Salt Lake, Utah at 1:45 pm (Delta Flight 4008)
Arrive Tulsa, OK at 5:12 pm

Residence: 743 Capitol Place, Muskogee, OK 74401
Reason: Family Thanksgiving

Saturday, November 30, 2019

Depart Tulsa, OK at 5:46 pm (Delta Flight #4008)
Arrive Salt Lake, Utah at 7:41 pm

Depart Salt Lake, Utah at 8:18 pm (Delta Flight #1211)
Arrive LAX at 9:20 pm

Reason: Returning home

Tuesday. December 10, 2019

Depart LAX at 10:45 pm (Delta Flight #2338)

Arrive Honolulu at 2:42 pm

Hotel: Alohilani Resort, 2490 Kalakaua Avenue, Honolulu, Hawaii 96815
Reason: Work Related

Sunday, December 15, 2019

Depart Honolulu at 11:00 am (Delta Flight #0184)
Arrive LAX at 6:31 pm

Reason: Returning home
Case 1:17-cr-00686-LAK Document 343 Filed 10/16/19

The Honorable Lewis A. Kaplan
United States District Judge
October 16, 2019

Page 3.

Thank you for your consideration of this matter.
Very truly yours,

HANEY LAW GROUP, PLLC

/s/ Steven A. Haney
Steven A. Haney, Sr.

Attorney at Law

ce! All Attorneys of Record - via U.S. Court e-filing system
Francesca Tessier-Miller, U.S. Pretrial Services Officer Assistant

via email @ francesca_tessier-miller@nyspt.uscourts.gov

Page 3 of 3
